On November 21, 2005, the defendant was sentenced to sixty (60) years in the Montana State Prison for the offense of Incest, a felony.
On May 8, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Ann Marie McKittrick, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.